 




EXHIBIT 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of February 1st, 2019, by and between Basanite,
Inc., a Nevada corporation (the "Company"), and Dave Anderson ("Executive").

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:



1.

Employment. The Company hereby agrees to employ Executive as the Executive Vice
President and Chief Operations Officer ("COO") of the Company, and Executive
hereby accepts such employment, on the terms and conditions hereinafter set
forth. The Company and Executive also agree that Executive shall be required to
enter into a separate non-competition agreement ("Non-Compete") and
confidentiality and inventions agreement ("Inventions Agreement") as a condition
of Executive's employment. The Non-Compete and the Inventions Agreement may be
combined into a single agreement.



2.

Term. The period of employment of Executive by the Company under this Agreement
(the "Employment Period") shall commence on the date hereof (the "Commencement
Date") and shall continue for three (3) consecutive years. The Employment Period
shall automatically extend for one year on the first anniversary of the
Commencement Date (the "First Anniversary") unless either the Company or
Executive provides written notice to the other not to further extend the
Employment Period. The Employment Period may be sooner terminated by either
party in accordance with Section 6 of this Agreement.



3.

Position and Duties. During the Employment Period, Executive shall serve as COO,
and shall report solely and directly to the CEO and the Board (as defined
below). Executive shall have those powers and duties normally associated with
the position of COO of entities comparable to the Company and such other powers
and duties as may be prescribed by the CEO or the Board; provided, that such
other powers and duties are consistent with Executive's position as COO of the
Company.

Notwithstanding the foregoing, Executive's powers shall be limited as set forth
in the Company's certificate of incorporation and by-laws, the Company's
authorization and delegation of authority policies, and resolutions adopted by
the Board. Executive shall devote his full working time, attention and energies
during normal business hours (other than absences due to illness or vacation) to
satisfactorily perform his duties for the Company. Notwithstanding the above,
Executive shall be permitted, to the extent such activities do not substantially
interfere with the performance by Executive of his duties and responsibilities
hereunder to (i) manage Executive's personal, fmancial and legal affairs and
(ii) to serve as a member of board of directors of other entities with the prior
consent of the Board (it being expressly understood and agreed that Executive's
continued service in any such capacity to any other entity as of the
Commencement Date shall be deemed not to interfere with the performance by
Executive of his duties and responsibilities under this Agreement).



4.

Place of Performance. The principal place of employment of Executive shall be at
the Company's principal executive offices in Florida; provided, that Executive
may be required to travel on Company business during the Employment Term.



5.

Compensation and Related Matters.

a) Base Salary and Bonus. During the Employment Period, the Company shall pay
Executive a base salary at the rate of $190,000 per year ("Base Salary").
Executive's Base Salary shall be paid in approximately equal installments in
accordance with the Company's customary payroll practices. The Compensation
Committee (the "Committee") of the Board of Directors of the Company (the
"Board") shall review Executive's Base Salary for increase (but not decrease) no
less frequently than





1




--------------------------------------------------------------------------------

 







annually and consistent with the compensation practices and guidelines of the
Company. If Executive's Base Salary is increased by the Company, such increased
Base Salary shall then constitute the Base Salary for all purposes of this
Agreement. In addition to Base Salary, Executive shall be paid an annual cash
bonus (the "Bonus") within 75 days after April 30 of the applicable annual
period beginning on May 1 of each year during the Employment Period (pro-rated
for partial years) according to the Bonus Schedule attached hereto as Exhibit A.

b) Relocation Expenses. The Company shall provide Executive $15,000.00 up front,
for expenses; for moving to Florida, such move to occur sometime in the near
future.

c) Expenses. The Company shall promptly reimburse Executive for all reasonable
business expenses upon the presentation of reasonably itemized statements of
such expenses in accordance with the Company's policies and procedures now in
force or as such policies and procedures may be modified with respect to all
senior executive officers of the Company.

d) Vacation. Executive shall be entitled to at least four (4) weeks of paid
vacation per year in accordance with Company policy for senior officers. In
addition to vacation, Executive shall be entitled to sick days and personal days
in accordance with Company policy for senior officers.

e) Welfare, Pension and Incentive Benefit Plans and Perquisites. During the
Employment Period, Executive (and his spouse and dependents to the extent
provided therein) shall be entitled to participate in and be covered under all
the welfare benefit plans or programs maintained by the Company from time to
time for the benefit of its senior executives including, without limitation, all
medical, hospitalization, dental, life insurance, disability, accidental death
and dismemberment and travel accident insurance plans and programs. The Company
shall at all times provide to Executive (and his spouse and dependents to the
extent provided under the applicable plans or programs) (subject to
modifications affecting all senior executive officers) the same type and levels
of participation and benefits as are being provided to other senior executives
(and their spouses and dependents to the extent provided under the applicable
plans or programs) on the Commencement Date. In addition, during the Employment
Period, Executive shall be eligible to participate in all pension, retirement,
savings and other employee benefit plans and programs maintained from time to
time by the Company for the benefit of its senior executives.

f) Equity-Based Compensation.



(i)

In addition to Base Salary and the Bonus, Executive will receive an annual
option grant (the "Equity Grant") within 75 days after April 30 of the
applicable annual period beginning on May 1 of each year during the Employment
Period (pro-rated for partial years) according to the Bonus Schedule attached
hereto as Exhibit A.



(ii)

The Company agrees with Executive that it shall take all necessary action such
that the shares of common stock issuable upon exercise of options granted to
Executive by the Company to acquire such stock are registered on Form S-8 or a
resale Form S-3 (or any successor or other appropriate forms), if and only if,
the Company is eligible for such registrations.

g) Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid or to be paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Company, which is subject to recovery under
any law, rule or regulation, stock exchange listing requirement or Company
policy adopted pursuant to any such law, rule, regulation or requirement, will
be subject to such deductions and clawback as may be required to be made
pursuant to such law, rule, regulation, requirement or policy.





2




--------------------------------------------------------------------------------

 







6. Termination. Executive's employment hereunder may be terminated during the
Employment Period under the following circumstances:



a)

Death. Executive's employment hereunder shall terminate upon his death.



b)

Disability. If, as a result of Executive's incapacity due to physical or mental
illness, Executive shall have been substantially unable to perform his duties
hereunder for an entire period of two (2) consecutive months or longer, or for
90 days within any period of 6 consecutive months, and, within thirty (30) days
after written Notice of Termination is given, Executive shall not have returned
to the substantial performance of his duties on a full-time basis, the Company
shall have the right to terminate Executive's employment hereunder for
"Disability", and such termination in and of itself shall not be, nor shall it
be deemed to be, a breach of this Agreement. Any question as to the existence of
Executive's Disability as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be fmal and conclusive for all purposes of this
Agreement.



c)

Cause. The Company shall have the right to terminate Executive's employment for
Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement, the
Company shall have "Cause" to terminate Executive's employment upon:



·

(i)

Executive's conviction of or plea of guilty or no contest to a felony or a
misdemeanor involving moral turpitude, whether or not related to Executive's
employment with the Company; or



(ii)

Executive's fraud, embezzlement, theft or misappropriation, whether or not
related to Executive's employment with the Company; or



(iii)

Executive's willful engagement in dishonest or illegal conduct or gross
misconduct, which is, in each case, materially and demonstrably injurious to the
Company; or



(iv)

any regulatory action that results in Executive no longer being able to serve in
his capacity; or



(v)

Executive's willful and repeated failure to perform his duties or comply with a
valid and legal directive of the CEO or the Board in a material respect (other
than any such failure resulting from incapacity due to physical or mental
illness); or



(vi)

Executive's willful failure to comply with a material compliance or financial
policy of the Company; or



(vii)

Executive's material breach of any material obligation under this Agreement or
any other written agreement between the Executive and the Company.

For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered "willful" unless committed in bad faith or without a reasonable
belief that the act or omission was in the best interests of the Company.
References in the subclauses above to the Company include any entity in control
of, controlled by or under common control with the Company ("Affiliates").
Employment shall











3




--------------------------------------------------------------------------------

 







not be terminated under subclause (iii), (v), (vi) or (vii) above unless and
until the Board (excluding Executive if he should be serving thereon) shall have
duly adopted a resolution at a meeting of the Board called and held for such
purpose pursuant to which the Board determines, in its good faith opinion, that
there are grounds for termination under such subclause. The Company shall give
written notice to Executive of the existence of and circumstances providing
grounds for termination. This Section 6(c) shall not prevent Executive from
challenging in any arbitration forum or court of competent jurisdiction the
Board's determination that Cause exists or that Executive has failed to cure any
act (or failure to act) that purportedly formed the basis for the Board's
determination.



d)

Good Reason. Executive may terminate his employment for "Good Reason" within
sixty (60) days after Executive has actual knowledge of the occurrence, without
the written consent of Executive, of one of the following events:



(i)

any change in the duties, responsibilities (including reporting
responsibilities) or status of Executive that is inconsistent in any material
and adverse respect with Executive's positions, duties, responsibilities or
status with the Company (including any material and adverse diminution of such
duties, responsibilities or status); to include a material and adverse change in
Executive's titles or offices (including, if applicable, membership on the Board
(other than due to action by the shareholders of the Company)) with the Company;
or



(ii)

a reduction in Executive's Base Salary or Bonus opportunity;



(iii)

any refusal by the Company to continue to permit Executive to engage in
activities not directly related to the business of the Company which Executive
was permitted to engage as of the date of this Agreement; or



(iv)

the Company's failure to obtain an agreement from any successor to the Company
following a Change in Control to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no succession had taken place, except where such assumption occurs by
operation of law.

Executive's right to terminate employment for Good Reason shall not be affected
by Executive's incapacity due to mental or physical illness and Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason. Executive cannot
terminate his employment for Good Reason unless he has provided written, notice
to the Company of the existence of and circumstances providing grounds for
termination for Good Reason within such 60 day period and the Company has had at
least 30 days from the date on which such notice is provided to cure such
circumstances.



e)

For Convenience. Either party shall have the right to terminate Executive's
employment hereunder by providing the other party with a Notice of Termination
at least 90 days prior to such termination, and such termination shall not in
and of itself be, nor shall it be deemed to be, a breach of this Agreement.

For purposes of this Agreement, a "Change in Control" of the Company means the
occurrence of one of the following events:



(1)

individuals who, on the Commencement Date, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board;
provided, however, that any person becoming a director subsequent to the
Commencement Date whose election or





4




--------------------------------------------------------------------------------

 







nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall be deemed to be an Incumbent
Director;



(2)

any "person" (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "Exchange Act") and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the Commencement Date, a
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that an event described in this paragraph (2) shall not be deemed to be
a Change in Control if any of following becomes such a beneficial owner: (A) any
majority-owned subsidiary of the Company, (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any
majority-owned subsidiary, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any person pursuant to a
Non-Qualifying Transaction (as defined in subparagraph (3) below) or (E)
Executive and/or any group of persons including Executive (or any entity
controlled by Executive and/or any group of persons including Executive);



(3)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its subsidiaries
that requires the approval of the Company's stockholders, whether for such
transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the "Surviving Corporation"), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 90% or more of the voting securities eligible to elect directors of the
Surviving Corporation (the "Parent Corporation"), is held by persons who held
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the securities eligible to elect directors
of the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board's approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a "Non-Qualifying Transaction"); or



(4)

stockholder approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company's
shareholders in substantially the same proportions as such shareholders owned
the Company's outstanding voting common equity interests immediately prior to
such liquidation and such ongoing entity assumes all existing obligations of the
Company to Executive under this Agreement.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such





5




--------------------------------------------------------------------------------

 







person becomes the beneficial owner of Company Voting Securities that increases
the percentage of outstanding Company Voting Securities beneficially owned by
such person, a Change in Control of the Company shall then occur.

7. Termination Procedure.



a)

Notice of Termination. Any termination of Executive's employment by the Company
or by Executive during the Employment Period (other than termination pursuant to
Section 6(a)) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 13. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and (except to
the extent set forth in a notice previously given) shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated.



b)

Date of Termination. "Date of Termination" shall mean (i) if Executive's
employment is terminated by his death, the date of his death, (ii) if
Executive's employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination is given (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), (iii) if Executive's employment is
terminated pursuant to Section 6(e), 90 after Notice of Termination or any later
date set forth in such Notice of Termination and (iv) if Executive's employment
is terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such Notice of Termination.



c)

Resignation. Upon termination of Executive's employment hereunder for any
reason, the Executive shall be deemed to have resigned from all positions that
Executive holds as an officer or manager of the Company or any of its affiliates
or member of the board of directors or equivalent (or a committee thereof) of
the Company or any of its affiliates.

8. Compensation Upon Termination or During Disability. In the event Executive is
disabled or his employment terminates during the Employment Period, the Company
shall provide Executive with the payments and benefits set forth below.
Executive acknowledges and agrees that the payments set forth in this Section 8
constitute liquidated damages for termination of his employment during the
Employment Period.



a)

Termination by Company without Cause or by Executive for Good Reason. If
Executive's employment is terminated by the Company pursuant to Section 6(e) or
by Executive for Good Reason pursuant to Section 6(d):



(i)

within five (5) days following such termination, the Company shall pay to
Executive his Base Salary through the Date of Termination and any portion of the
Bonus for the prior year that has been accrued but not paid;



(ii)

within 75 days after the December 31 of the year in which such termination
occurs, the Company shall pay to Executive a pro rata portion of the Bonus for
such year;



(iii)

as severance for such termination, the Company shall pay to Executive an amount
equal to his Base Salary for one (1) full calendar year; and



(iv)

the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid, prior to such termination of employment.





6




--------------------------------------------------------------------------------

 







The Company shall pay the severance in approximate equal installments, in
accordance with its customary payroll practices.

In addition, the Company shall maintain in full force and effect, for the
continued benefit of Executive, his spouse and his dependents for the same
period as used to determine the severance payment, following the Date of
Termination the medical, hospitalization, dental and life insurance programs in
which Executive, his spouse and his dependents were participating immediately
prior to the Date of Termination at the level in effect and upon substantially
the same terms and conditions (including, without limitation, contributions
required by Executive for such benefits) as existed immediately prior to the
Date of Termination; provided, that, if Executive, his spouse or his dependents
cannot continue to participate in the Company programs providing such benefits,
the Company shall arrange to provide Executive, his spouse and his dependents
with the economic equivalent of such benefits which they otherwise would have
been entitled to receive under such plans and programs (the benefits described
in this sentence being called the "Continued Benefits"); provided, further,
that, such Continued Benefits shall terminate on the date or dates Executive
receives equivalent coverage and benefits, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit, basis).

Executive shall be entitled to any other rights, compensation and/or benefits as
may be due to Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Company (to the extent that they do not
duplicate the rights, compensation and benefits above).



b)

Termination by Company with Cause or by Executive Without Good Reason. If
Executive's employment is terminated by the Company for Cause pursuant to
Section 6(c) or by

Executive pursuant to Section 6(e):



(i)

within five (5) days following such termination, the Company shall pay Executive
his Base Salary through the Date of Termination and any portion of the Bonus for
the prior year that has been accrued but not paid; and



(ii)

the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid, prior to such termination of employment.



c)

Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
("Disability Period"), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section6 (b). In the event Executive's employment is terminated for Disability
pursuant to Section 6(b):



(i)

within five (5) days following such termination, the Company shall pay Executive
his Base Salary through the Date of Termination and any portion of the Bonus for
the prior year that has been accrued but not paid;



(ii)

within 75 days after the December 31 of the year in which such termination
occurs, the Company shall pay to Executive a pro rata portion of the Bonus for
such year; and



(iii)

the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid, prior to such termination of employment.

In addition, the Company shall provide the Continued Benefits for a period of 6
months following the Date of Termination.











7




--------------------------------------------------------------------------------

 







Executive shall be entitled to any other rights, compensation and/or benefits as
may be due to Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Company (to the extent that they do not
duplicate the rights, compensation and benefits above).



d)

Death. If Executive's employment is terminated by his death:



(i)

within five (5) days following such termination, the Company shall pay
Executive's beneficiary, legal representatives or estate, as the case may be,
his Base Salary through the Date of Termination and any portion of the Bonus for
the prior year that has been accrued but not paid;



(ii)

within 75 days after the December 31 of the year in which such

termination occurs, the Company shall pay to Executive's beneficiary, legal
representatives or estate, as the case may be, a pro rata portion of the Bonus
for such year; and



(iii)

the Company shall reimburse Executive's beneficiary, legal

representatives or estate, as the case may be, pursuant to Section 5 for
reasonable expenses incurred, but not paid, prior to such termination of
employment.

In addition, the Company shall provide the Continued Benefits for a period of 6
months following the Date of Termination.

Executive's beneficiary, legal representatives or estate, as the case may be,
shall be entitled to any other rights, compensation and/or benefits as may be
due to Executive in accordance with the terms and provisions of any agreements,
plans or programs of the Company (to the extent that they do not duplicate the
rights, compensation and benefits above).



e)

Release. Notwithstanding anything contained herein to the contrary, no payments
or benefits shall be provided as set forth in this Section 8 unless and until
Executive or his beneficiary, legal representatives or estate shall have
executed and delivered a release of claims in favor of the Company, its
affiliates and their respective officers and directors in a form provided by the
Company.



9.

Mitigation. Executive shall not be required to mitigate amounts payable under
this Agreement by seeking other employment or otherwise, and there shall be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
subject to Section 5(g), amounts due to Executive under this Agreement shall not
be offset by any claims the Company may have against Executive.



10.

Indemnification. The Company agrees that, if Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that Executive is or was a trustee, director or officer of the Company or
any subsidiary of the Company or is or was serving at the request of the Company
or any subsidiary as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while
serving as a trustee, director, officer, member, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by Nevada law, as the same exists or may hereafter be amended,
against all judgments, settlements and expenses incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if Executive has ceased to be an officer, director, trustee or
agent or is no longer employed by the Company and shall inure to the benefit of
his heirs, executors and administrators; provided, however, that no such
Proceeding shall be settled or











8




--------------------------------------------------------------------------------

 







compromised without the prior written consent of the Company (not to be
unreasonably withheld) and no such expenses shall be incurred except as
reasonably necessary and reasonable in nature and amount.

11. Successors; Binding Agreement.



(a)

Company's Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether by purchase, merger, consolidation or otherwise) to all
or substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
herein before defined and any successor to its business and/or assets (by
merger, purchase or otherwise) which executes and delivers the agreement
provided for in this Section 11(a) or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.



(b)

Executive's Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution.

12. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

David Anderson

935 Lazy Creek Drive

Newton, KS 67114

If to the Company:

Managing Director of the Board — Basanite Inc.

Ronald LoRicco

216 Crown St., Ste. 502

New Haven, CT 06510

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

13. Miscellaneous. No provisions of this Agreement may be amended, modified or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive Executive's termination of employment and the
termination of this Agreement to the extent necessary for the enforcement of
such











9




--------------------------------------------------------------------------------

 







rights and obligations. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Florida without regard to its conflicts of law principles.



14.

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



15.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



16.

Entire Agreement. Except as other provided herein, this Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter. Except as other provided herein, any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled.



17.

Withholding. All payments hereunder shall be subject to any required withholding
of Federal, state and local taxes pursuant to any applicable law or regulation.



18.

Non-contravention. Each party represents that he or it is not prevented from
entering into, or performing this Agreement by the terms of any law, order, rule
or regulation, its by-laws or declaration of trust, or any agreement to which it
is a party, other than which would not have a material adverse effect on his or
its ability to enter into or perform this Agreement.



19.

Section Headings. The section headings in this Agreement are for convenience of
reference only and they form no part of this Agreement and shall not affect its
interpretation.



20.

Section 280G. If any of the payments or benefits received or to be received by
Executive constitute "parachute payments" (all such payments collectively
referred to herein as the "280G Payments") within the meaning of Section 280G of
the Internal Revenue Code (the "Code") and would, but for this Section 20, be
subject to the excise tax imposed under Section 4999 of the Code (the "Excise
Tax"), then prior to making the 280G Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the 280G
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the 280G Payments be reduced to
the minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. "Net Benefit" shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment, and
excise taxes. Any reduction made pursuant to this Section 20 shall be made in a
manner consistent with the requirements of Section 409A. All calculations and
determinations under this Section 20 shall be made by an independent accounting
firm or independent tax counsel appointed by the Company (the "Tax Counsel")
whose determinations shall be conclusive and binding on the Company and
Executive for all purposes. For purposes of making the calculations and
determinations required by this Section 20, the Tax Counsel may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Company and Executive shall
furnish the Tax Counsel with such information and documents as the Tax Counsel
may reasonably request in order to make its determinations under this Section
20. The Company shall bear all costs the Tax Counsel may reasonably incur in
connection with its services.



21.

Cooperation. The parties agree that certain matters in which Executive will be
involved during the Employment Period may necessitate Executive's cooperation
after the end thereof. Accordingly, following the termination of Executive's
employment for any reason, to the extent











10




--------------------------------------------------------------------------------

 







reasonably requested by the Board, Executive shall cooperate with the Company in
connection with matters arising out of Executive's service to the Company;
provided, that the Company shall make reasonable efforts to minimize disruption
of the Executive's other activities. The Company shall reimburse Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive's Base Salary on the Termination Date.

22. Section 409A. It is intended that this Agreement be drafted and administered
in compliance with (i) Section 409A of the Code, including, but not limited to,
any future amendments to Section 409A of the Code, and any other Internal
Revenue Service or other governmental rulings or interpretations ("IRS
Guidance") issued pursuant to Section 409A of the Code or (ii) an applicable
exemption. So as not to subject the Executive to payment of any additional
interest or tax under Section 409A of the Code, if payment or provision of any
amount or benefit hereunder that is subject to Section 409A of the Code at the
time specified herein would subject such amount or benefit to any additional tax
under Section 409A of the Code, the Company shall use its best to efforts to
ensure that payment or provision of such amount or benefit shall be postponed to
the earliest commencement date on which the payment or provision of such amount
or benefit could be made without incurring such additional tax. In addition, to
the extent that any IRS Guidance issued under Section 409A of the Code would
result in the Executive being subject to the payment of any additional interest
or tax under Section 409A of the Code, the Company agrees to use its best
efforts to amend this Agreement in order to avoid the imposition on Executive of
any such additional interest or tax under Section 409A of the Code, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Company. For purposes of Section 409A of the
Code, each installment payment of any severance pursuant to this Agreement shall
be treated as a separate payment. Any payments to be made under this Agreement
upon a termination of employment shall only be made upon a "separation from
service" under Section 409A. Notwithstanding the foregoing, (i) any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible, (ii) Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible,
(iii) nothing contained herein shall be construed as a representation, guarantee
or other undertaking on the part of the Company that any payment made pursuant
to this Agreement (including, without limitation, the Bonus or any severance
amount), is or will be found to comply with the requirements of Section 409A of
the Code or any other regulations or guidance issued thereunder (including the
IRS Guidance), and (iv) in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to Executive in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and Executive is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Date of Termination or, if earlier, on Executive's death (the "Specified
Employee Payment Date"). The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to Executive
in a lump sum on the Specified Employee Payment Date and, thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule.







Notwithstanding any other provision of this Agreement, to the extent required by
Section 409A, each reimbursement or in-kind benefit provided under this
Agreement shall be provided in accordance with the following:











11




--------------------------------------------------------------------------------

 







(a)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;



(b)

any reimbursement of an eligible expense shall be paid to Executive on or before
the last day of the calendar year following the calendar year in which the
expense was incurred; and



(c)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.




 

By:

/s/ Ronald J. LoRicco, Sr.

 

Name:

Ronald J. LoRicco, Sr.

 

Title:

Chairman of the Board of Directors

 

 

 

 

Basanite, Inc.

 

 

 

 

 

 

 

/s/ David Anderson

 

Executive: Dave Anderson

















12




--------------------------------------------------------------------------------

 







EXHIBIT A

Addendum to Bonus Schedule attached to Employment Agreement

Bonus (as defined in the Employment Agreement): With respect to the payment of
cash bonuses to Executive, the following shall apply:



·

Cash bonus payout rates shall be as detailed in the attached Bonus Schedule



·

With respect to payment of any cash bonuses due, they shall be payable subject
to the following:



o

During Year 1, cash bonuses shall be paid in an amount where total cash bonus
payments do not result in the Company retaining cash on hand less than at least
2.5 months of core expenses OR a minimum of $500,000;



o

During Year 2 and beyond, cash bonuses shall be paid in an amount where total
cash bonus payments do not result in the company retaining cash on hand less
than at least 5 months of core expenses OR a minimum of $1,000,000

Any cash bonuses earned but not able to be paid to Executive due to above
limitations shall be accrued and paid as quickly as possible once they are able
to be paid within the above parameters.

Core expenses shall consist of:



·

Average payroll for 12 months, beginning on March 1,2019 and including Krolewski
and Anderson



·

Employee insurance expenses



·

General liability insurance



·

Directors and officers insurance



·

Utilities



·

Reasonable sales and marketing budget



·

Monthly estimate of public company related and legal expenses



·

Debt service expense of $15k per month



·

Small miscellaneous expense budget plus cushion for any additional interest
expense

Payment for raw materials and related freight are assumed to eventually be
handled from a revolving credit facility and are excluded from core operating
expenses for purposes of these calculations.

Equity Grant (as defined in the Employment Agreement):

The Equity Grants will have a 10 year term and a cash exercise price equal to
fair market value (within the meaning of applicable tax and securities laws and
listing rules) on the date of grant.

The Equity Grants will be non-qualified, will be unregistered and will be
non-transferable except for customary exceptions.

Exercise must be accompanied by payment of any withholding tax due thereon (as
well as the exercise price) unless the Company agrees to other form of payment
at that time. The Company will use reasonable efforts to establish broker
assisted cashless exercise arrangements, but no assurance is given that such
arrangements will be established or maintained.

Plans: The Bonus and Equity Grants shall be paid and awarded pursuant to and
subject annual incentive and equity incentive plans, respectively, and, in the
case of option grants, award agreements, in each








13




--------------------------------------------------------------------------------

 




case customary for a public company; provided, however, that, if there is a
conflict between the terms thereof and the terms of the Employment Agreement
(including the Bonus Schedule and this Addendum), the Employment Agreement
(including the Bonus Schedule and this Addendum) shall govern.




[REMAINDER REDACTED]





14


